Title: To James Madison from Henry Channing, 6 May 1814
From: Channing, Henry
To: Madison, James


        
          Sir,
          New London, Connt. May 6th 1814.
        
        I take the liberty of addressing a line to your Excellency, presuming that the deep interest I take in the interests of our country will be a sufficient apology.
        Not having the honour of a personal acquaintance with either of the heads of departments, but having been mentioned by Com. Decater and Capt. Jones, in an application made to the Honble Secy of the Navy, for an appointment for my son as a midshipman on board the U. States, which was granted; I availed myself of this introduction, and wrote Jany 26th to the Secy of the Navy—“Private”—making a tender of my services—and suggesting the importance of receiving information respecting the state of things in this quarter. I wrote without consulting with any person—as I wished no knowledge or even suspicion should rest with any person, respecting my communicating with the government, as it might counteract my efforts to obtain a knowledg⟨e⟩ of characters and events. The letter I requested might be respectfully submitted to the President.
        As I have not received any reply—I am left to conclude, either that my letter of Jany 26th was intercepted, though sent by mail from the office here—or that my communications were deemed obtrusive and unwelcome. I assure your Excellency that the purest motives urged my pen, and that it was not without reluctance I yeilded to the paramount claim of my country, demanding a statement of the imbecility and incompetence of Gen. Burbeck, as commander of this post. The depression of the supporters of our national government & of the war—with the insubordination and want of rigorous etiquette in our garrisons here, resulting from the inertness and neglect of this commanding officer, strongly impelled me, while I felt mortified at the cold interest respecting our military honour, as well as safety of the post, so clearly evinced, to write as I did.
        I could state facts corroborative of my former communications on this subject, but, while delicacy forbids that I further obtrude, I cannot but cherish the hope that this post will not longer remain in a situation which

mortifies and humbles the best friends to our common cause. I am, Very Respectfully, Yr Most Obedt Servt
        
          Henry Channing
        
      